UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7307



MICHAEL R. GODWIN,

                                              Plaintiff - Appellant,

          versus


SONJA JOHNS, M.D.,

                                               Defendant - Appellee,

          and


NURSE ENTZMINGER; JOHN DOE, I,

                                                          Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-804-2)


Submitted: January 26, 2006                 Decided:   February 1, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael R. Godwin, Appellant Pro Se. Jeff Wayne Rosen, PENDER &
COWARD, P.C., Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael R. Godwin appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

deny Godwin’s motion for x-rays and doctor’s reports, and we affirm

on the reasoning of the district court.   See Godwin v. Entzminger,

No. CA-03-804-2 (E.D. Va. filed July 21, 2005; entered July 22,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -